United States Court of Appeals
                      For the First Circuit


No. 14-1286

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       DANIEL E. CARPENTER,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on March 30, 2015, is amended
as follows:

     On the cover sheet, replace "March 20, 2015" with "March 30,
2015"

     On page 50, replace "we affirm the orders of the district
court on all counts" with "we affirm the conviction and sentence."